DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Regarding the Notice of Non-compliant Amendment.
There was a Notice of Non-compliant Amendment mailed in this Application on 8/5/2022. As discussed in the telephone interview conducted on 8/9/2022, the Examiner’s Amendment below addresses the issues raised in said Notice of Non-compliant Amendment, and thereby renders said Notice moot.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan Davidson on 8/9/2022.

The application has been amended as follows: 
	With regard to claim 5: In line 1, insert --1-- after “claim” and before the comma, i.e. such that claim 5 is to recite dependency upon claim 1. 

Allowable Subject Matter
Claims 1, 2, and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is drawn to a coke oven corbel structure.
The closest prior art references of record are Bloom et al. (US 2010/00287871), hereafter referred to as Bloom, and, separately, Bowser (US 2016/0145494) as described in the 102 rejections set forth in the non-final rejection mailed 4/26/2022. Bowser (2016/0281983), hereafter referred to as Bowser II, is also of relevance to the claimed invention as described in the 103 rejection of claim 3 over Bowser in view of Bowser II as set forth in the Non-final rejection mailed 4/26/2022.
Bloom, Bowser, and Bowser II, alone or in combination, fail to teach or suggest all of the limitations of claim 1 as amended 7/26/2022. See Applicant’s remarks filed 7/26/2022 for details. There is no prior art of record which cures the deficiencies of Bloom, Bowser, and Bowser II.
In view of the above, claim 1 and its dependents are novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772